                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                             4:15CR3091

      vs.
                                                             ORDER
ALLEN E. PEITHMANJR., SHARON
A. ELDER, CORNERSTONE PLAZA,
Inc., and AEP PROPERTIES, L.L.C.;

                   Defendants.


      There being no objection, see Filing 502,

      IT IS ORDERED that the Motion to Amend Order of Forfeiture to Include
Substitute Property in Partial Satisfaction of Money Judgment, Filing no. 501, is
granted. The Preliminary Order of Forfeiture, Filing no. 296, is herewith amended
as requested. Specifically, the following substitute property is subject to forfeiture:

      a. Collectible coins and silver bars from safe in basement of residence,
currently in the custody of the U.S. Marshal;
      b. Approximately $59,895.41 U.S. currency currently in the custody of the
Lancaster County Clerk’s Office from the sale of the property located at 2733
Randolph St.;
      c. Approximately $90,404.82 remaining U.S. currency currently in the
custody of defense counsel Mark Rappl, who originally received approximately
$176,040 to his trust account;
      d. Any remaining U.S. currency in the custody of defense counsel Bob
Creager, who originally received approximately $85,000 to his trust account;
      e. A 2006 Chevrolet Corvette, VIN 1G1YY26U565103906, with an
estimated net equity value of approximately $12,175 (assuming mileage of
90,454);
      f. A 2004 Mercedes Benz, SL55AMG VIN WDBSK74F04F074207, with an
estimated net equity value of approximately $13,650 (assuming mileage of
60,000);
      g. 119 S. 53rd St. (a four-plex of apartments) with a 2017 tax assessed value
of $132,500 (upon sentencing, pursuant to the Mandatory Victim Restitution Act
(MVRA), a lien in favor of the United States arose regarding this property and the
United States perfected the lien by filing a Notice in Lancaster county, Nebraska);
      h. 810 S. 27th St. a (commercial property) with a 2017 tax assessed value of
$194,300;
      i. 1075 N. 33rd St. with a 2017 tax assessed value of $218,000 (upon
sentencing, pursuant to the Mandatory Victim Restitution Act (MVRA), a lien in
favor of the United States arose regarding this property and the United States
perfected the lien by filing a Notice in Lancaster county, Nebraska).

      Dated this 30th day of December 2019.

                                            BY THE COURT:



                                            Senior United States District Judge




                                        2
